Exhibit 10.28 [Published CUSIP Number: ] CREDIT AGREEMENT Dated as of September 28, 2007 among SYMYX TECHNOLOGIES, INC., as the Borrower, BANK OF AMERICA, N.A., as Administrative Agent, and L/C Issuer, and The Other Lenders Party Hereto TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined Terms 1 1.02 Other Interpretive Provisions 20 1.03 Accounting Terms. 21 1.04 Rounding 21 1.05 Times of Day 21 1.06 Letter of Credit Amounts 22 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 22 2.01 Loans 22 2.02 Borrowings, Conversions and Continuations of Loans. 22 2.03 Letters of Credit. 23 2.04 Prepayments. 31 2.05 Termination or Reduction of Commitments 32 2.06 Repayment of Loans 32 2.07 Interest. 32 2.08 Fees 33 2.09 Computation of Interest and Fees 33 2.10 Evidence of Debt. 34 2.11 Payments Generally; Administrative Agent’s Clawback. 34 2.12 Sharing of Payments by Lenders 36 2.13 Increase in Commitments. 37 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 38 3.01 Taxes. 38 3.02 Illegality 40 3.03 Inability to Determine Rates 40 3.04 Increased Costs; Reserves on Eurodollar Rate Loans. 41 3.05 Compensation for Losses 42 3.06 Mitigation Obligations; Replacement of Lenders. 43 3.07 Survival 43 ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 43 4.01 Conditions of Initial Credit Extension 43 4.02 Conditions to all Credit Extensions 46 ARTICLE V. REPRESENTATIONS AND WARRANTIES 47 5.01 Existence, Qualification and Power 47 5.02 Authorization; No Contravention 47 5.03 Governmental Authorization; Other Consents 47 5.04 Binding Effect 47 5.05 Financial Statements. 47 i 5.06 Litigation 48 5.07 No Default 48 5.08 Ownership of Property; Liens 49 5.09 Environmental Compliance 49 5.10 Insurance 49 5.11 Taxes 49 5.12 ERISA Compliance. 49 5.13 Subsidiaries; Equity Interests 50 5.14 Margin Regulations; Investment Company Act. 50 5.15 Disclosure 50 5.16 Compliance with Laws 51 5.17 Identification Number; Fiscal Periods 51 5.18 Intellectual Property; Licenses, Etc 51 5.19 Security Documents 51 5.20 MDL Documents 51 5.21 Solvency 51 5.22 No Real Property Owned 51 ARTICLE VI. AFFIRMATIVE COVENANTS 52 6.01 Financial Statements 52 6.02 Certificates; Other Information 53 6.03 Notices 54 6.04 Payment of Obligations 55 6.05 Preservation of Existence, Etc 55 6.06 Maintenance of Properties 55 6.07 Maintenance of Insurance 55 6.08 Compliance with Laws 56 6.09 Books and Records 56 6.10 Inspection Rights 56 6.11 Use of Proceeds 56 6.12 Additional Guarantors; Security 56 6.13 Additional Collateral 57 6.14 Further Assurances 57 6.15 Depository Bank 57 ARTICLE VII. NEGATIVE COVENANTS 57 7.01 Liens 58 7.02 Investments 60 7.03 Indebtedness 61 7.04 Fundamental Changes 61 7.05 Dispositions 62 7.06 Restricted Payments 63 7.07 Change in Nature of Business 63 7.08 Transactions with Affiliates 63 7.09 Burdensome Agreements 63 7.10 Use of Proceeds 64 7.11 Financial Covenants. 65 7.12 Domestic Assets 65 ii ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 65 8.01 Events of Default 65 8.02 Remedies Upon Event of Default 67 8.03 Application of Funds 68 ARTICLE IX. ADMINISTRATIVE AGENT 69 9.01 Appointment and Authority 69 9.02 Rights as a Lender 69 9.03 Exculpatory Provisions 69 9.04 Reliance by Administrative Agent 70 9.05 Delegation of Duties 70 9.06 Resignation of Administrative Agent 71 9.07 Non-Reliance on Administrative Agent and Other Lenders 72 9.08 Administrative Agent May File Proofs of Claim 72 9.09 Collateral and Guaranty Matters 72 ARTICLE X. MISCELLANEOUS 73 10.01 Amendments, Etc 73 10.02 Notices; Effectiveness; Electronic Communication. 74 10.03 No Waiver; Cumulative Remedies 76 10.04 Expenses; Indemnity; Damage Waiver. 76 10.05 Payments Set Aside 78 10.06 Successors and Assigns. 78 10.07 Treatment of Certain Information; Confidentiality 82 10.08 Right of Setoff 83 10.09 Interest Rate Limitation 83 10.10 Counterparts; Integration; Effectiveness 83 10.11 Survival of Representations and Warranties 84 10.12 Severability 84 10.13 Replacement of Lenders 84 10.14 Governing Law; Jurisdiction; Etc. 85 10.15 Waiver of Jury Trial 86 10.16 No Advisory or Fiduciary Responsibility 86 10.17 USA PATRIOT Act Notice 87 10.18 ENTIRE AGREEMENT 87 *ALL SCHEDULES AND ATTACHMENTS TO THE CREDIT AGREEMENT HAVE BEEN OMITTED. COPIES OF SUCH SCHEDULES AND ATTACHMENTS WILL BE FURNISHED SUPPLEMENTALLY TO THE SEC UPON REQUEST. iii SCHEDULES 1.01(g)Initial Guarantors 2.01Commitments and Applicable Percentages 5.05Supplement to Interim Financial Statements 5.06Litigation 5.09Environmental Matters 5.13Subsidiaries; Other Equity Investments 5.18Intellectual Property Matters 7.01Existing Liens 7.03Existing Indebtedness 7.09Restrictive Arrangements 10.02Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS Form of ALoan Notice BNote CCompliance Certificate DAssignment and Assumption EGuaranty FOpinion Matters GBorrower Security Agreement HSubsidiary Security Agreement *ALL SCHEDULES AND ATTACHMENTS TO THE CREDIT AGREEMENT HAVE BEEN OMITTED. COPIES OF SUCH SCHEDULES AND ATTACHMENTS
